Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                              No. 3D20-16
                       Lower Tribunal No. 13-37976
                          ________________


                          AM-RO Holdings, LLC,
                               Appellant,

                                     vs.

            State Farm Mutual Automobile Insurance Co.,
                             Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.


      Henriques Law + Mediation Group, P.A., and G.O.L. Henriques, for
appellant.

     Cooney Trybus Kwavnick Peets, PLC, and Warren B. Kwavnick (Fort
Lauderdale), for appellee.


Before FERNANDEZ, SCALES and LOBREE, JJ.

     PER CURIAM.
      Affirmed. See Fla. Stat. § 627.4136(1) (2019) (“It shall be a condition

precedent to the accrual or maintenance of a cause of action against a

liability insurer by a person not an insured under the terms of the liability

insurance contract that such person shall first obtain a settlement or verdict

against a person who is an insured under the terms of such policy for a cause

of action which is covered by such policy.”).




                                      2